Citation Nr: 1718731	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
  
1.  Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hugh F. Daly, III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

A videoconference hearing was held on August 16, 2011, before Kathleen K
Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct
the hearing pursuant to 38 USCA § 7107(c) (West 2014) and who is rendering
the determination in this case.  A copy of the hearing transcript has been associated with the claims file.

In January 2012 and November 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to substance abuse, secondary to acquired psychiatric disorder has been raised by the record, in the Veteran's June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, was not manifest during active service, a psychosis was not manifest within one year of service; and an acquired psychiatric disorder has not been shown to be otherwise etiologically related to service.  

2.  A back disability did not manifest during service, nor within one year of separation from service, and has not been shown to be otherwise etiologically related to service.  

3.  The Veteran's service-connected disability does not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder or psychoses was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  A back disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumed to be relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis and psychosis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Acquired Psychiatric Disorder Other Than PTSD

The Veteran contends that he has a current psychiatric disorder related to his active military service.  Specifically, he claims that he started experiencing psychiatric symptoms, including anger and depression, after he was arrested during active duty for a crime that he did not commit.  See statements submitted by the Veteran in January 2007.  

Initially, the Board notes that there is no competent evidence showing a diagnosis of PTSD from the Veteran's initial date of claim in April 2005, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  As such, service connection for PTSD was denied.  See January 2012 Board Decision and Remand.  Nevertheless, the Veteran is still seeking service connection for an acquired psychiatric disorder other than PTSD. 

Service treatment records show no complaints or treatment relevant to a psychiatric disorder and reflect no diagnosis of a psychiatric disorder to include major depressive disorder (MDD), anxiety disorder, psychotic disorder, or bipolar disorder.

The post-service medical evidence of record shows a long history of treatment for psychiatric disorders and substance abuse.  VA treatment records show that the Veteran had depression screening in March 2006.  He reported depression every day, and tested positive for a mood disorder.  March 2006 records also show that he was given a PTSD referral.  During treatment in April 2006, he was noted to have diagnoses of cocaine dependence, polysubstance abuse, nicotine dependence and substance-induced mood disorder.  In August 2006, he was diagnosed with psychotic disorder, NOS, rule out schizoaffective disorder, bipolar type, rule out PTSD, cocaine dependence in early and full remission, cannabis dependence in early full remission, nicotine dependence active, rule out cluster B PD.  He was diagnosed with bipolar disorder in October 2007, psychotic disorder in September 2009, and anxiety disorder in November 2010.  In September 2012, he was diagnosed with MDD vs. Bipolar II vs. adjustment disorder, polysubstance dependence by history (Alcohol, THC, cocaine) in remission.

During a November 2006 private psychiatric evaluation, the Veteran reported childhood physical and sexual abuse.  He reportedly appeared to be depressed and psychotic, and described himself as continually anxious and depressed.  He also alluded to symptomatology somewhat suggestive of PTSD, along with panic attacks, avoidant behavior, worrying, crying, and suicidal ideation.  He appeared to allude to paranoia and delusional thinking.  He was diagnosed at that time with MDD, severe with psychotic features.  

Social Security Administration (SSA) records show that the Veteran was determined to be disabled since August 2006, due to affective disorders.  He reported severe depression and PTSD, with nightmares of killing his family.  He also reported treatment for substance abuse, and was noted to have a long history of substance-related disorders, in addition to depression and psychosis.  He had a mental disorders examination in November 2006 and reported being abused as a child, with nightmares and flashbacks of the child abuse.  He did not report any traumatic experiences during military service.  The examiner concluded that the Veteran had symptomology suggestive of PTSD.  MDD with psychotic features and substance abuse in remission was assessed.

The evidence does not show that any of the Veteran's post-service diagnoses are related to the Veteran's military service.

During a February 2012 VA examination, the Veteran was diagnosed with MDD, which the examiner opined did not clearly and unmistakably exist prior to active service, and was less likely than not etiologically related to active service.  Instead, the examiner opined that the Veteran's diagnosed MDD was more likely related to his reported childhood traumas.  In rendering his opinion, the examiner noted that the Veteran had no documented depressive symptoms or diagnoses in service or within a year of his discharge.  He was noted to be a discipline problem with poor attitude, lack of motivation, and an inability to adapt socially or emotionally.  The examiner noted that this behavior was consistent with the Veteran's functioning prior to service.  The examiner also noted that numerous records indicate that the Veteran repeatedly attributed his depression, anxiety symptoms, drug use and other psychiatric issues to childhood traumas.  Furthermore, there was no mention in the Veteran's mental health records of military service causing any problems until March 2006 and April 2006.  However in his SSA psychological evaluation in November, 2006, the Veteran did not mention the alleged service traumas, but he did discuss in detail his childhood abuse and other psychosocial issues.  The examiner concluded that there was no chronicity of symptoms or treatment from the time of military service until present.  The examiner did not give an opinion on the etiology of the other psychiatric diagnoses made during the appeal period, including bipolar disorder, psychotic disorder and anxiety disorder.

In accordance with the Board's November 2012 remand, the Veteran was afforded a VA mental disorders examination in December 2014.  The examiner was asked to determine whether the Veteran's anxiety disorder, psychotic disorder and/or bipolar disorder, diagnosed earlier in the appeal period, and prior to the February 2012 VA examination, pre-existed service and was/were aggravated thereby, and if not, whether the anxiety disorder psychotic disorder and/or bipolar disorder is/are caused by or related to active service.
The December 2014 examiner diagnosed the Veteran with an unspecified depressive disorder.  The Veteran gave conflicting accounts of the onset of his mental health issues.  Specifically, he reported that his mental health issues began when he joined the military, and that he was depressed and anxious the entire time he was in service.  At another point, he stated that the impetus for his mental health issues was being arrested on post for a crime he did not commit.  At another point, he alluded to the cause of his mental health issues being when two guys in his platoon were killed from being run over by a TRAC and a deuce and a half, both in Death Valley.  At another point he stated that after basic training, while on leave, he was using drugs with some guys and he thought one of them died.  Finally, he reported that when he was working he was thrown around in the TRAC to the point that he broke his teeth, and that all of these things built up and he started abusing drugs and alcohol.  In direct contradiction to reports made earlier in the appeal period, during private and VA treatment, the Veteran denied any childhood abuse.  See December 2014 VA examination report.

The examiner opined that the Veteran's anxiety disorder, psychotic disorder, and/or bipolar disorder did not clearly and unmistakably exist prior to entrance into active duty service.  In rendering this opinion, the examiner noted that the Veteran denied having any particular anxiety, psychotic, or bipolar disorder symptoms prior to service; he denied having any mental health treatment prior to service; his entrance exam did not indicate any mental health diagnoses; he checked "no" to all psychiatric symptoms on his entry Report of Medical History; available service treatment records do not reflect the Veteran complaining of any mental health symptoms or seeking treatment during service; his exit examination was silent for mental health diagnoses; and on his exit Report of Medical History he checked "no" to all psychiatric symptoms on the form.

The examiner opined further that it is less likely as not that the Veteran's anxiety disorder, psychotic disorder, and/or bipolar disorder had its (a) onset during service, (b) within one year of service or is (c) otherwise related to service or an incident of military service.  His explanation was that while the Veteran claims his anxiety, depression, and alcohol and drug abuse started in service, the Veteran had no documented DSM-5 or DSM-IV symptoms of anxiety disorder, psychotic disorder, and/or bipolar disorder (or substance abuse) in his service treatment records.  He also noted that while personnel records reflect poor attitude, lack of motivation, and inability to adapt socially and emotionally, these observations from superiors are not diagnostic criteria for any of these disorders.  In addition, the examiner noted that the evidence of record contains some documentation that the Veteran was suspended from school for fighting and truancy, and that he was engaging in behaviors that he believed were grounds for arrest, etc. prior to service.  This would suggest that these observations were consistent with his functioning prior to service, rather than evidence of a behavior change.  Personality disorders are enduring patterns of inner experience and behavior that deviates markedly from the expectations of the individual's culture.  The Veteran's patterns, the examiner concluded, are stable and can be traced back to adolescence.

The examiner also noted that while the Veteran reported that his depression and substance abuse increased immediately following discharge because he was stranded in Colorado with no money and no place to live, the evidence of record does not contain documented anxiety, psychotic, or bipolar symptoms/ diagnoses within a year of military discharge.

The examiner also noted that there are numerous documents in the evidence of record where the Veteran repeatedly attributed his depression, anxiety symptoms, drug use, and other psychiatric issues to childhood traumas.  He noted further that the weight of trauma research indicates that childhood sexual and physical abuse is more severe than hearing of trauma that occurred to others, particularly if the others are not close family members or loved ones.  In addition the weight of trauma research indicates that childhood sexual and physical abuse is more severe than trauma related to accidents.  As such, the examiner opined that it is much more likely that the Veteran's childhood abuse history is of more weight in his diagnostic
presentation than hearing about fellow soldiers accidentally run over.  The Veteran reported being upset about being falsely jailed for 30 days for charges that were later dismissed and being upset to find that his things were gone when he returned to the barracks.  However, the examiner noted that these events, as described, are not likely to cause lasting psychological symptoms and would not, in and of themselves, be the cause of a mental disorder meeting full DSM-5 or DSM-IV criteria.

There is no other evidence, VA or private, otherwise linking any current psychiatric disorder to service.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a psychiatric disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  

The Board acknowledges the Veteran's belief that he has an acquired psychiatric disorder related to his active military service.  In this regard, the Veteran is competent to report when he began experiencing psychiatric symptoms; however, as a layperson lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his symptoms.  As such, his lay assertions regarding a diagnosis and causation of an acquired psychiatric disorder are of no probative value.  Further, even if his opinion regarding the etiology of a current diagnosis of an acquired psychiatric disorder was afforded some probative value, it is far outweighed by the opinions provided by the VA examiners who have greater training and expertise than the Veteran in diagnosing and assessing a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To determine the cause of such a condition requires medical training and expertise that the Veteran does not possess.  38 C.F.R. § 3.159 (a)(1),(2) (2014).  Accordingly, there is no competent evidence of a link between the Veteran's psychiatric symptoms and his active service.

The Board also notes that the Veteran is not competent to relate any current psychiatric disorder to service.  Id.  Therefore, any discussion of credibility is not necessary.  However, the Board also finds that the Veteran's assertions of continuity of symptomatology are not credible given that his statements regarding the onset of his psychiatric symptoms are inconsistent.  In this regard, throughout the appeal period, prior to his most recent VA examination in December 2014, the Veteran reported on numerous occasions that his psychiatric symptoms were related to childhood physical and sexual abuse.  See October 2006 statement from the Veteran, November 2006 private psychiatric evaluation and SSA records.  However, he denied that he had experienced childhood abuse during the December 2014 examination.

The Board also notes that the Veteran's acquired psychiatric disorder cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. § § 3.307, 3.309.  The presumption for chronic diseases, including psychoses, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  The record does not contain a diagnosis of psychosis within a year of separation or evidence weighing in favor of continuity of symptomatology.  The VA and private medical records obtained by the AOJ do not reflect any treatment during the first year following service.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

For the reasons and bases stated above, the Board finds that service connection for an acquired psychiatric disorder, other than PTSD, is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Back Disability

The Veteran contends that he has a currently diagnosed back disability that developed as a result of repeated trauma he sustained to his low back and spine, while operating or riding in a tracked towing vehicle (TTV) during active duty from March 1977 to September 1978.  He claims that he was seen at sick call numerous times, but he only used over-the-counter medications for relief of his low back pain.  He has also reported that he continued to suffer chronic lower back pain in the 1980's and that he sought medical care for back pain in the late 1980's or early 1990's.  See November 2014 affidavit from Veteran.

The evidence of record shows that the Veteran has been diagnosed with a current back disability.  However, a back disability was not diagnosed until many years after service, and there is no competent evidence to establish that any current back disability is due to any event or incident of the Veteran's period of active duty.

Service treatment records are negative for any evidence of a back injury or back disability during service or at the time of the Veteran's discharge.  However, the Veteran's DD-214 shows that he had a that he had a military occupational specialty (MOS) of recovery specialist, which is equivalent to a tow truck operator.  Thus, the Board finds that the circumstances and conditions of the Veteran's service are consistent with his reports of trauma to his back while riding in a TTV during active duty.  38 U.S.C.A. § 5104 (a).

The Veteran was afforded a VA examination in June 2015.  The examiner diagnosed lumbosacral degenerative joint disease (DJD) (facet arthropathy) with lumbar spondylolysis, and Grade 1 spondylolisthesis of L5 on S1 with associated lumbosacral radiculopathy.  The examiner opined that it is less likely than not that the Veteran's diagnosed back disabilities were caused by his in-service low back injury.  In regard to his opinion, the examiner noted that the service treatment records are silent for complaints or a diagnosis of a low back or lumbar spine disability during service.  Furthermore, the September 1978 separation examination report indicates that the spinal examination was normal and notes that the Veteran denied any recurring back pain during service and at discharge.  The examiner concluded that the weight of the medical literature does not support that alleged repeated trauma from operating or riding a TTV during service, without objective evidence of pathology or a diagnosis of a lumbosacral spine condition, leads to the later development of lumbosacral DJD or DJD with congenital lumbar spinal stenosis and spondylolysis with Grade 1 spondylolisthesis of L5 on S1.  Rather, the VA examiner noted that the diagnosed lumbar spinal stenosis is congenital and is not related to military service in any way; that the lumbar spondylolysis with spondylolisthesis of L5 on S1 is most likely due to risk factors of age, sex, genetic factors and participation in strenuous sports, and is not related to military service in any way; and that the lumbosacral degenerative disc disease and DJD is most likely due to age-related changes over time and is not related to military service in any way.

There is no other medical evidence of record, which indicates that the Veteran's back disability is related to his active military service.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a back disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's lumbar spine arthritis was diagnosed more than one year after the Veteran's discharge from service.

The Veteran's report of a continuity of back pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to any current back disability, as it would require medical expertise to say that any of the current back disabilities identified after service, is the result of an in-service back injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his back disabilities.  38 C.F.R. § 3.159(a)(1),(2) (2016). 
The June 2015 VA examiner who reviewed the claims file, has opined that the Veteran's currently diagnosed back disabilities are not related to service.  As noted above, there is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.

There is no competent evidence relating the Veteran's back disability to any event in his active service.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2016).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321 b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience. 

Age may not be considered a factor.  38 C.F.R. § 3.341 (2016).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2016). 
For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16 a).  

The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 a) (2016) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Analysis

Service connection is currently only in effect for one disability-scar, residual of first and second degree burns, left abdominal wall, evaluated as 0 percent disabling from July 15, 1991 to January 18, 2006, and as 10 percent disabling thereafter.  As such, the Veteran does not meet the scheduler criteria for TDIU at any time during the appeal period.  

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating, the Board must also consider whether referral for extra-schedular consideration is warranted at any time during the appeal period.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2016).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 
38 C.F.R. § 3.321 (2016).  In this case, as will now be addressed, neither criterion is met at any time during the appeal period.  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration for is not in order.

The Veteran initially submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability in March 2007, claiming that he had been unable to work since November 2005, due to pain in his side and back.  He submitted another VA Form 21-8940 in July 2012, claiming that he had been unemployable since 2005, due to his non-service-connected psychiatric disorder, substance abuse and back disability, and his service-connected scar.

Correspondence from Eastern Hills Dry Cleaners indicates that the Veteran last worked there in April 2005, pressing and finishing garments; that there were no concessions made due to age or disability; and that he was terminated because he never returned to work.

A VA scar examination was conducted in December 2013.  The examiner noted that the Veteran reported being unemployed and last working as a pressman at a dry cleaning service in 2005.  The examiner concluded that the Veteran has no functional limitations based on any of his claimed conditions.  There is no other evidence of record indicating that the Veteran is unemployable due to his service-connected scar.

The Board finds that a review of the evidence noted above shows that the combined effect of the Veteran's non-service-connected psychiatric and back disabilities would likely affect his ability to work.  However, the Veteran is not currently service-connected for his psychiatric disorder or his back disability, and the evidence does not show that either disability is secondary to his service-connected scar.  

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected scar precludes him from obtaining or engaging in any form of substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected scar renders him unable to work.  

Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his disabilities.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to his service-connected scar.  SSA records indicate that the Veteran was determined to be disabled since 2006, due to affective disorders and burns.  However, the Veteran is not service-connected for affective disorders.  Furthermore, the December 2013 VA examiner (the only examiner to give an opinion on the Veteran's employability in relation to his service-connected burn scars) opined that the Veteran has no functional limitations due to this disability.
There is no contrary medical opinion of record.  The opinion of the VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected scar renders him unemployable, based on the specialists' medical expertise, review of the Veteran's relevant medical records and the severity of the disability, and consideration of the educational and occupational history. 

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time during the appeal period, and that referral for consideration of entitlement to TDIU on an extraschedular basis is also not required.


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Service connection for a back disability is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


